HOUSTON, Justice
(concurring specially).
“ARTICLE I

“Declaration of Rights

“That the great, general, and essential principles of liberty and free government may be recognized and established, we declare:
[[Image here]]
“That the sole object and only legitimate end of government is to protect the citizen in the enjoyment of life, liberty, and property, and when the government assumes other functions it is usurpation and oppression.”
Alabama Constitution of 1901, Art. I, § 35.
The trial court found Ms. Buffler to be of sound mind. It found no evidence of mental illness; no evidence of mental deficiency; and no evidence of physical illness making Ms. Buffler incapable of managing her property.
*907I understand why the trial court did what it did. It accepted responsibility for one who it honestly felt needed protection, and it exercised power with restraint and compassion, which is the moral way to live as a “Jeffersonian gentleman.” 1 However, the trial court must care not only for the needs of others, but for their rights and feelings as well. I applaud the trial court for attempting to act in what it felt was Ms. Buffler’s best interest; however, I concur in the reversal of the trial court’s order, because the court’s attempt to show compassion cannot be supported legally.

. Thomas L. Shaffer, The Moral Theology of Atticus Finch, 42 U.Pitt.L.Rev. 181, 222 (1981).